Citation Nr: 0948922	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  07-22 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for Hepatitis C.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1954 to March 1957.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction over the Veteran's claims file 
was subsequently transferred to the Oakland, California, RO.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).



FINDINGS OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's Hepatitis 
C is causally related to his active military service, and 
Hepatitis C was not manifested during or within one year 
after his separation from service. 



CONCLUSION OF LAW

The Veteran's Hepatitis C was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice. 

In March 2006, VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  In addition, a May 2006 letter 
described how VA establishes disability ratings and effective 
dates.  

The Board finds that the contents of the March and May 2006 
letters satisfied the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist, including the requirements set forth by the Court in 
Dingess, supra.  In addition, the September 2006 rating 
decision, May 2007 SOC, and October 2008 and April 2009 SSOCs 
explained the basis for the RO's action, and the SOC and 
SSOCs provided him with additional 60-day periods to submit 
more evidence. 

Thus, it appears that all obtainable evidence identified by 
the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the claimant has not demonstrated any 
prejudicial or harmful error in VCAA notice.  See Shinseki v. 
Sanders, supra. 

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), treatment records from the 
Redding VA Medical Center (VAMC), and an opinion regarding 
nexus from a VA infectious disease specialist.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefits flowing to the Veteran.  The 
Court of Appeals for Veteran Claims has held that such 
remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as cirrhosis of the liver, become 
manifest to a degree of 10 percent or more within one year 
after the date of separation from such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In this case, the Veteran contends that his current Hepatitis 
C is related to active service.  Specifically, he contends 
that he contracted the virus from air gun inoculations 
administered during active service, from an Amtrack incident 
in Korea in which he was exposed to blood, from dental work 
using unsterilized instruments, or from sexual trauma that 
occurred during active service.  Separate from the present 
appeal, he was awarded service connection for posttraumatic 
stress disorder resulting from a sexual assault that occurred 
during active service, evaluated at 100 percent effective 
from January 30, 2006, in a May 2007 rating decision.

The Veteran's STRs are negative for any manifestation of 
Hepatitis or liver problems.  His March 1954 enlistment 
examination report shows that he had an appendectomy prior to 
entrance into service, but shows no current health problems.  
The March 1957 separation examination report is also 
negative, with the exception of a notation of scars on the 
Veteran's torso.  There is no indication of any tattoos or 
prior drug use.  The STRs include an Immunization Record 
which lists the vaccinations received by the Veteran during 
service, but it does not indicate whether the vaccinations 
were administered with an air gun or syringe.  There does not 
appear to be any documentation regarding a train incident in 
Korea, although the Veteran's Combat Record shows that he 
participated in the defense of United Nations' positions in 
Korea from October 1954 to February 1955.  

Approximately 38 years following his separation from service, 
in June 1995, the Veteran underwent a liver biopsy which 
showed chronic active hepatitis, mild portal fibrosis, and 
moderate fatty metamorphosis.  It does not appear that the 
Veteran sought treatment for hepatitis until March 2003, when 
another liver biopsy was conducted and showed chronic 
hepatitis with mild activity, septal fibrosis with possible 
cirrhosis at stage 3 or 4, moderate macrovesicular fatty 
metamorphosis, and moderate hemosiderosis.  In this regard, 
the Board notes that evidence of a prolonged period without 
medical complaint or treatment, and the amount of time which 
has elapsed since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

An August 2003 treatment note written by Dr. P.D.M. states 
that the Veteran was in his eighth week of interferon 
ribavirin therapy for Hepatitis C.  However, in a January 
2004 note, the doctor noted that, after six months of 
therapy, the Veteran's viral loads had not changed 
significantly, and thus the doctor recommended terminating 
the treatment and monitoring for symptoms of liver disease.  

The Veteran continued to treat with Dr. P.D.M. over the next 
several years, specifically for a surplus of iron and 
possible hereditary hemochromatosis.  His liver biopsies and 
ultrasounds continued to show early stages of cirrhosis.  In 
February 2006, the doctor discussed the possibility of a 
liver transplant with the Veteran, but the Veteran expressed 
uncertainty about undergoing the procedure.    

The Veteran completed a Risk Factors for Hepatitis 
Questionnaire in March 2006 wherein he denied use of 
intravenous drugs, intranasal cocaine, hemodialysis, tattoos, 
sharing toothbrushes or razor blades, blood transfusions, or 
exposure to blood or fluids.  However, he noted the sexual 
trauma during active service and stated that during his basic 
training all immunizations were administered with jet air 
guns.  

The Veteran began seeing Dr. S.C. for primary care in August 
2006.  In providing his history to the doctor, the Veteran 
stated he had been diagnosed with Hepatitis C for several 
years, and that he was unsure where he contracted the 
original infection.  An October 2006 treatment note indicates 
Dr. S.C. suspected cirrhosis, based on a 2003 biopsy which 
had shown early cirrhotic changes, as well as an ultrasound 
which showed a shrunken liver.  

In June 2007, Dr. S.C. wrote a brief note stating that the 
Veteran denied intravenous drug use, blood transfusions, or a 
history of frequenting commercial sex entities.  Thus, the 
doctor wrote that the Veteran's exposure to Hepatitis C could 
certainly have been from immunization with air guns in the 
military.  

The Veteran's cirrhosis remained stable, although in November 
2007, Dr. S.C. noted that he was not a candidate for a liver 
transplant, and discussed end-of-life issues with him.  

In March 2008, the Veteran told Dr. S.C. that he had spent a 
week and a half in the hospital for bleeding esophageal 
varices.  Records from the Shasta Regional Medical Center 
indicate that the Veteran underwent treatment for esophageal 
varices in March, April, and October 2008.  

Dr. S.C. authored a letter similar to his June 2007 note in 
October 2008.  He reiterated that the Veteran denied 
intravenous drug use, blood transfusions, or a history of 
frequenting commercial sex entities, and stated that 
"[c]ertainly exposure could be from immunization in the 
military from air guns."  

In a November 2008 note, Dr. S.C. observed some steady 
decline in the Veteran's cognitive function, noting that the 
primary goal at that point was pain control.  Although the 
Veteran's prognosis was poor and was steadily declining, his 
wife wished to continue present management.  The doctor 
recommended home oxygen, because the Veteran had left pleural 
effusion.  

In September 2009, a VA infectious disease specialist, Dr. 
D.L.G., reviewed the Veteran's records to provide an opinion 
with regard to causation of the Veteran's Hepatitis C.  The 
doctor provided extensive rationale, and stated that it is 
very unlikely that the Veteran's Hepatitis C infection was 
acquired in service via immunizing injections, sexual 
assault, or dental work. 

First, the reviewer stated that immunization procedures, 
whether by air gun or other means, have never been shown as 
facile means of Hepatitis C transmission.  The doctor said 
that a search of peer-reviewed journal reports disclosed not 
a single instance of documented transmission by immunization 
practices.  He acknowledged the possibility of Hepatitis C 
transmission by blood-contaminated immunization equipment 
used on a second vaccine recipient without disinfection, but 
noted that empirical evidence dating back to the 1970s, when 
non-A, non-B transfusion-associated hepatitis was first 
recognized, has never shown this to occur. 

Second, the doctor stated that, although sexual assault by 
vaginal, rectal, or oral means is a known route for hepatitis 
B and HIV-1 transmission, it is a very unlikely means of 
Hepatitis C transmission.  Longitudinal studies of men who 
have had sex with male cohorts have failed to show increased 
risk of Hepatitis C acquisition.  Moreover, transmission of 
Hepatitis C in longstanding sex partners practicing 
unprotected intercourse has been very low.  He said that 
sexual transmission has occurred, but very infrequently, and 
experts in infectious diseases are divided in their opinion 
regarding recommendations for protected sex under these 
conditions.  

Third, the reviewing physician noted that dental procedures 
of any kind have never been shown in any convincing studies 
to be a mechanism of Hepatitis C transmission, including 
transmission by contaminated dental instruments or from a 
dentist who was a Hepatitis C carrier. 

Finally, the doctor opined that it is very unlikely that the 
Veteran's cirrhosis, which has progressed to a severe state 
with portal hypertension, esophageal varices, and end-stage 
liver disease, is a result of a Hepatitis C infection 
acquired four decades previously.  Large cohorts of 
individuals exposed at known times had been analyzed for 
progression to cirrhosis in studies involving many years of 
follow-up.  The data have shown that progression to cirrhosis 
over a period of greater than 40 years, if it occurred, would 
comprise less than 6 percent of individuals.  When cirrhosis 
occurs as a result of Hepatitis C persistent infection, it 
does so within about 25 years.  The doctor concluded by 
stating that there is a substantial number of Hepatitis C 
positive veterans for which known risk factors of Hepatitis C 
transmission are not extant, and the routes of acquiring 
infection for those individuals is unknown.  However, in this 
particular case, the doctor said the presumed risk factors 
for acquisition of Hepatitis C had been addressed in many 
different studies and had not been found to pose a measurable 
risk for infection.

In analyzing this case, the Board has first considered the 
one-year-post-service presumptive provision for diseases 
listed in 38 C.F.R. § 3.309(a).  While cirrhosis is listed 
under that regulation, there is no evidence that the Veteran 
had liver problems within one year following his separation 
from service.  Therefore, the Board finds that there is no 
evidence that he had a liver disorder during service or 
within his first post-service year, and thus, the presumption 
in section 3.309(a) does not apply.  

Next, we note that there are competing opinions, from 
competent medical practitioners, regarding the causation of 
the Veteran's Hepatitis C.  Dr. S.C. authored two statements 
in which he opined that the Veteran's Hepatitis C could be 
related to air gun vaccinations, while Dr. D.L.G. said it is 
unlikely that the Veteran acquired a Hepatitis C infection 
while in active service, whether it be from vaccinations, 
sexual assault, or dental work.  

In cases such as this, where there are conflicting statements 
or opinions from medical professionals, it is within the 
Board's province to weigh the probative value of those 
opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993), the U.S. Court of Veterans Appeals stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . .  As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicators . . . .

So long as it provides an adequate reason or basis for doing 
so, the Board does not err by favoring one competent medical 
opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  Greater weight may be placed on one examiner's 
opinion over another depending on factors such as the 
reasoning employed by the examiners and whether or not, and 
the extent to which they have reviewed prior clinical records 
and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  In addition, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).

The Board finds the opinion of Dr. D.L.G. to be more 
probative than that of Dr. S.C.  As for Dr. D.L.G., an 
infectious disease specialist, he provided extensive 
explanations for his opinions that the Veteran did not 
acquire Hepatitis C from vaccinations, sexual assault, or 
dental work, citing to both medical literature and clinical 
studies.  By contrast, Dr. S.C., a primary care physician, 
stated that the Veteran's Hepatitis C "could be" related to 
air gun vaccinations, and did not provide any basis for his 
opinion.  By regulation, and under numerous judicial 
precedents, service connection may not be based on a resort 
to speculation or remote possibility.  38 C.F.R. § 3.102.  
See Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis 
that appellant was "possibly" suffering from a disability 
was deemed speculative); Bloom v. West, 12 Vet. App. 185, 
186-87 (1999) (treating physician's opinion that service 
"could have" precipitated disability found too 
speculative).  The Court has held that such statements 
indicate a possibility, but not a probability, of a nexus.  
See also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(physician's comment couched in terms of "may or may not" 
was held to be speculative); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (favorable evidence which does little 
more than suggest possibility of causation is insufficient to 
establish service connection); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the Veteran "may" 
have had pertinent symptoms also implied "may or may not," 
and was deemed speculative).  Considering these holdings by 
the Court of Appeals, the Board concludes that Dr. S.C.'s 
opinion is conclusory and speculative in nature, as opposed 
to the thorough and definitive opinions rendered by Dr. 
D.L.G.

Finally, continuity of the disorder has not been established 
by the evidence.  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to discuss his current dizziness and 
other experienced symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Moreover, the Federal Circuit Court 
has held that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See also Davidson v. Shinseki, 581 
F.3d 1313 (2009) (noting that a layperson may comment on lay-
observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In the present case, the Veteran's Hepatitis C infection is 
not capable of lay observation; rather, detection of the 
infection requires clinical evaluation, blood tests, 
biopsies, and ultrasounds.  However, even if the Veteran's 
symptoms of the infection were found to be capable of lay 
observation, and thus his statements considered to constitute 
competent evidence, the Board finds that the evidence is not 
credible.  The Veteran's service records show no evidence of 
any liver problems or related symptoms in active service.  
Following service, there was no documentation of a hepatitis 
infection until 1995, nearly 40 years after his separation 
from service.  While he is clearly sincere in his beliefs, in 
light of these factors, the Veteran's current statements to 
the effect that he has experienced continuous symptomatology 
since active service, while competent, are not deemed to be 
credible.  Therefore, the absence of documented complaints or 
treatment for nearly four decades following his military 
discharge is more probative than his current recollection as 
to symptoms experienced in the distant past.  See Curry v. 
Brown, 7 Vet. App. 59 (1994).  Accordingly, continuity of 
symptomatology is not established by either the competent 
evidence or the Veteran's own statements.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran's Hepatitis C was incurred during active service.  
Accordingly, the benefit-of-the-doubt doctrine is 
inapplicable in the final analysis, and the claim must be 
denied.




ORDER

Service connection for Hepatitis C is denied.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


